Grice, Justice.
This appeal is from the denial of injunctive relief against foreclosure upon real estate. The appellee *10has moved to dismiss the appeal because the transcript of the evidence was not filed within 30 days after the notice of appeal was filed, as required by Ga. L. 1965, pp. 18, 26 (Code Ann. § 6-806). No application was made for extension oi time within which to file the transcript and none was granted. Under repeated rulings of this court, the motion to dismiss must be granted. See Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126); Stevens v. Clayton County, 226 Ga. 528 (175 SE2d 831); Massey v. State, 227 Ga. 257 (181 SE2d 71).
Argued July 12, 1971
Decided September 8, 1971.
Harrison & Garner, James W. Garner, for appellant.
Russell & McWhorter, Richard B. Russell, III, for appellee.

Appeal dismissed.


All the Justices concur.